298 N.W.2d 442 (1980)
In the Matter of the WELFARE of David WESELENAK.
No. 51240.
Supreme Court of Minnesota.
September 5, 1980.
*443 William R. Kennedy, County Public Defender, and Patrick J. Sullivan, Asst. Public Defender, Minneapolis, for appellant.
Thomas L. Johnson, County Atty., Vernon E. Bergstrom, Chief, Asst. County Atty., App. Section, David W. Larson, Thomas A. Weist, and Michael J. Gallagher, Asst. County Attys., Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
TODD, Justice.
This is an appeal from an order of the Juvenile Division of the Hennepin County District Court, Honorable Lindsay G. Arthur, Judge, finding that appellant juvenile committed an act of criminal sexual conduct in the fourth degree, Minn.Stat. § 609.345(d) (1978) (sexual contact by actor who knows or has reason to know that complainant is mentally defective, mentally incapacitated, or physically helpless). The sole issue on appeal is whether the evidence was sufficient to establish that complainant was mentally defective, mentally incapacitated or physically helpless at the time in question. We hold that the evidence was sufficient.
Affirmed.